Title: To James Madison from Thomas Jefferson, 3 May 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia. May 3. 98
I wrote you last on the 26th since which yours of the 22d. of April is recieved acknowleging mine of the 12th. so that all appear to have been recieved to that date. The spirit kindled up in the towns is wonderful. These and N. Jersey are pouring in their addresses offering life & fortune. Even these addresses are not the worst things. For indiscreet declarations and expressions of passion may be pardoned to a multitude acting from the impulse of the moment. But we cannot expect a foreign nation to shew that apathy to the answers of the President, which are more Thrasonic than the addresses. Whatever chance for peace might have been left us after the publication of the dispatches is compleatly lost by these answers. Nor is it France alone but his own fellow-citizens against whom his threats are uttered. In Fenno of yesterday you will see one wherein he says to the Address from Newark ‘the delusions & misrepresentations, which have misled so many citizens, must be discountenanced by authority as well as by the citizens at large,’ evidently alluding to those letters from the representatives to their constituents which they have been in the habit of seeking after & publishing. While those sent by the Tory part of the house to their constituents are ten times more numerous, & replete with the most atrocious falsehoods & calumnies. What new law they will propose on this subject has not yet leaked out. The citizen bill sleeps. The alien bill proposed by the Senate has not yet been brought in. That proposed by the H. of R. has been so moderated that it will not answer the passionate purposes of the war-gentlemen. Whether therefore the Senate will push their bolder plan, I know not. The provisional army does not go down so smoothly in the R. as it did in the Senate. They are whitling away some of it’s choice ingredients, particularly that of transferring their own constitutional discretion over the raising of armies to the President. A commee. of the R. have struck out his discretion, and hang the raising of the men on the contingencies of invasion, insurrection, or declaration of war. Were all our members here the bill would not pass. But it will probably as the house now is. It’s expence is differently estimated from 5. to 8. millions of dollars a year. Their purposes before voted require 2. millions above all the other taxes, which therefore are voted to be raised on lands, houses, & slaves. The provisional army will be additional to this. The threatening appearances from the Alien bills have so alarmed the French who are among us that they are going off. A ship chartered by themselves for this purpose will sail within about a fortnight for France with as many as she can carry. Among these I believe will be Volney, who has in truth been the principal object aimed at by the law. Notwithstanding the unfavorableness of the late impressions, it is believed the New York elections, which are over, will give us two or three republicans more than we now have. But it is supposed Jay is re-elected. It is said Hamilton declines coming to the Senate. He very soon stopped his Marcellus. It was rather the sequel that was feared than what actually appeared. He comes out on a different plan in his Titus Manlius, if that be really his. The appointments to the Missisipi territory were so abominable that the Senate could not swallow them. They referred them to a commee. to enquire into characters, and the P. withdrew the nomination, & has now named Winthrop Serjeant Governor, Steele of Augusta in Virginia, Secretary, Tilton &  two of the judges, the other not yet named. As there is nothing material now to be proposed, we generally expect to rise in about three weeks. However I do not yet venture to order my horses. My respectful salutations to mrs. Madison. To yourself affectionate friendship & Adieu.
Perhaps the P’s expression, before quoted, may look to the Sedition bill which has been spoken of, and which may be meant to put the Printing presses under the Imprimatur of the Executive. Bache is thought a main object of it. Cabot of Massachusets is appointed Secretary of the navy. It is said Hamilton declines coming to the Senate.
 